                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 1:20-cv-11335
__________________________________________
                                               )
MARIE BAPTISTE, MITCHELL MATORIN               )
and JONATHAN DAPONTE                           )
                                               )
              Plaintiff,                       )
                                               )
                   v.                          )
                                               )
MIKE KENNEALY, IN HIS OFFICIAL                 )
CAPACITY AS SECRETARY OF THE                   )
EXECUTIVE OFFICE OF                            )
HOUSING AND ECONOMIC DEVELOPMENT, )
and CHARLES BAKER, in his Official Capacity as )
Governor of the Commonwealth of Massachusetts )
                                               )
              Defendants.                      )
                                               )
__________________________________________)

                    PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM
                        ADDRESSING NEWLY RAISED ISSUES

       Plaintiffs respectfully submit this Supplemental Memorandum addressing several issues

that arose in the course of the oral arguments on Defendants’ second Motion to Dismiss and on

Plaintiffs’ Motion for Preliminary Injunction, held on September 1 and 2, 2020, including the

Courts’ Orders dated August 31, 2020 (Dkt. 97), and September 1, 2020 (Dkt. 98) that the parties

be prepared to discuss various issues during oral argument, including, without limitation, the

standard of review to be applied to Plaintiffs’ Count I claim based on the Right to Petition and

the implications for that claim of Zablocki v. Redhail, 434 U.S. 374, 387 n.12 (1978), and Lyng

v. Castillo, 477 U.S. 635, 638 (1986).




                                                 1
I. The Wholesale Elimination of Plaintiffs’ First Amendment Right to Access the Courts
   Should be Reviewed Under the “Strict Scrutiny” Standard of Review.

       In its Order of August 31, 2020 (Dkt. 97), the Court ordered the parties to address the

constitutional basis of Plaintiffs’ Right to Access the Courts claim and the appropriate standard

of review, in view of Christopher v. Harbury, 536 U.S. 403, 415 n. 12 (2002), Borough of

Duryea, Pa. v. Guarnieri, 564 U.S. 379, 394 (2011), NAACP v. Button, 371 U.S. 415, 437-38

(1963), Sosna v. Iowa, 419 U.S. 393, 406, 410 (1975), and Ad Hoc Comm. on Judicial Admin. v.

Massachusetts, 488 F.2d 1241, 1243-44 (1st Cir. 1973). During the oral argument held on

September 1, 2020, the Court further adverted to Professor Chemerinsky’s Casebook on

Constitutional Law (5th ed. 2017), and the discussion therein with respect to a framework for

understanding the Supreme Court’s treatment of access-to-the-courts claims.1

       Plaintiffs respectfully submit that the appropriate standard of review for Plaintiffs’ Right

to Access the courts claim is “strict scrutiny,” and that the Moratorium Act’s complete shut-

down of Plaintiffs’ right to access the courts cannot survive under that standard. Professor

Chemerinsky observes that governmental infringement of fundamental rights such as the right to

access the courts is subject to strict scrutiny review:



1
  During the hearing, the Court advised that Professor Chemerinsky’s book was not available
online, which Plaintiffs’ counsel unfortunately confirmed. Moreover, because of the limited
time available and the fact that law library access is limited, Plaintiffs were unable to obtain
access to the specific book to which the Court referred during the hearing. However, Plaintiffs
were able to obtain a Kindle electronic version of Professor Chemerinsky’s treatise,
Constitutional Law: Principles and Policies (6th ed. 2019) (“Principles and Policies”). Although
the pagination does not match the pages the Court referenced during the hearing, it appears that
the same or very similar points are discussed in Chapter 10, Sections 10.1 and 10.9 of the
Principles and Policies book. Because we were unable to obtain the book the Court referenced,
we have based our discussion here on the relevant sections of Principles and Policies and have
attached those sections as Exhibits 1 and 2 to this brief for the Court’s reference.


                                                   2
               The Supreme Court has held that some liberties are so important
               that they are deemed to be “fundamental rights” and that
               generally the government cannot infringe upon them unless
               strict scrutiny is met. This chapter examines many of these
               liberties, including rights protecting family autonomy, procreation,
               sexual activity and sexual orientation, medical care decision
               making, travel, voting, access to the courts, and the right to bear
               arms.

Principles and Policies, Section 10.1.1, at p. 856 (emphasis added). Under the strict scrutiny

test, “the government must justify its interference by proving that its action is necessary to

achieve a compelling government purpose.” Id.

       Professor Chemerinsky goes on to note that the Supreme Court has variously analyzed

fundamental rights such as the right to access the courts under the Due Process Clauses of the 5th

and 14th Amendments, and/or the 14th Amendment Equal Protection Clause; sometimes under

one, sometimes under another, sometimes under more than one, and sometimes the Justices

themselves disagree as to which protects a fundamental right. Cf. Christopher v. Harbury, 536

U.S. 403, 415 n.12 (2002) (noting the “unsettled” basis of the constitutional right of access and

citing cases basing it on various constitutional provisions). For example, Professor Chemerinsky

notes that in Zablocki v. Hail, 484 U.S. 374 (1978), the majority found the right to marry

fundamental under the Due Process Clause, but the concurring opinion found it fundamental

under the Equal Protection Clause. However, the precise source of the constitutional protection

is irrelevant to the level of scrutiny the infringement of a fundamental right receives:

               Relatively little depends on whether the Court uses due process or
               equal protection as the basis for protecting a fundamental right.
               Under either provision, the Court must decide whether a claimed
               liberty is sufficiently important to be regarded as fundamental,
               even though it is not mentioned in the text of the Constitution.
               Also, once a right is deemed fundamental, under due process or
               equal protection, strict scrutiny is generally used.

Policies and Procedures, Section 10.1.1 at 857 (emphasis added).



                                                  3
        Professor Chemerinsky lays out a four-part framework for analyzing individual rights: 1)

is the right fundamental; 2) is the right infringed; 3) is the government’s action justified by a

sufficient purpose; and 4) are the means sufficiently related to the goal sought? Id. at 858. The

first step of this framework determines the appropriate standard of review:

                  If a right is deemed fundamental, the government usually will be
                  able to prevail only if it meets strict scrutiny; but if the right is not
                  fundamental, generally only the rational basis test is applied. This
                  is the framework for judicial review articulated in the famous
                  Carolene Products footnote 4 more than a half century ago: The
                  judiciary will defer to the legislature unless there is discrimination
                  against a “discrete and insular” minority or infringement of a
                  fundamental right.

Id. at 859.

              A. The Right to Access the Courts is a Fundamental Right2

        The right to access the courts is an aspect of the Petition Clause explicitly set out in the

First Amendment:

                  This Court's precedents confirm that the Petition Clause protects
                  the right of individuals to appeal to courts and other forums
                  established by the government for resolution of legal disputes.
                  “[T]he right of access to courts for redress of wrongs is an aspect
                  of the First Amendment right to petition the government.”




2
  To be clear, the right at issue is Plaintiffs’ right to access the courts, a right that derives from
the Petition Clause of the First Amendment and that has long and consistently been recognized
as a fundamental right that receives strong protection under the Constitution. That is the right
that Plaintiffs explicitly assert the Moratorium Act infringes in Count I of the Amended
Complaint. Plaintiffs have not, as the Commonwealth seems to assert at times, claimed that they
have a constitutional right to evict; they have a contractual and statutory right to evict, and
Plaintiffs have argued that interference with that right violates inter alia the Contracts Clause and
the Takings Clause. The right to access the courts is what gives meaning to the contractual and
statutory right to evict—because self-help is illegal in Massachusetts, the only way to regain
possession of rental property is to exercise the constitutional right to access the courts, i.e, make
use of the Housing Court to obtain a judgment and execution if the Housing Court’s mediation
process does not obviate the need for it.


                                                      4
Borough of Duryea, Pa. v. Guarnieri, 564 U.S. 379, 387 (2011) (quoting Sure–Tan, Inc. v.

NLRB, 467 U.S. 883, 896–897 (1984)); see also BE & K Constr. Co. v. NLRB, 536 U.S. 516, 525

(2002); Bill Johnson's Restaurants, Inc. v. NLRB, 461 U.S. 731, 741 (1983); California Motor

Transport Co. v. Trucking Unlimited, 404 U.S. 508, 513 (1972). The guarantee of the right of

access to the courts is “among the most precious of the liberties safeguarded by the Bill of

Rights.” ACA Int'l v. Healey, No. CV 20-10767-RGS, 2020 WL 2198366, at *9 (D. Mass. May

6, 2020)(quoting United Mine Workers of Am., Dist. 12 v. Illinois State Bar Ass'n, 389 U.S. 217,

222 (1967); California Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510 (1972)

(“The right of access to the courts is indeed ... one aspect of the right of petition.”); NAACP v.

Button, 371 U.S. 415, 433 (1963) (right to petition is “delicate and vulnerable, as well as

supremely precious in our society” and therefore demands exacting protection).

       Professor Chemerinsky agrees that the right of access to the courts is a fundamental right.

See Policies and Procedures, Section 10.1.1, at 856, supra. In the section of his treatise

addressing the right of access to the courts specifically, Professor Chemerinsky observes that:

               The Supreme Court has spoken of “the fundamental constitutional
               right of access to the courts.” The Court long has said that the right
               to be heard in court is an essential aspect of due process.

Policies and Procedures, Section 10.9, “Constitutional Protection For Access To Courts,” at 982.

       Accordingly, there can be no doubt that Plaintiffs’ claim that the Moratorium Act’s

complete shutdown of their right to access the courts in order to regain possession of their

property from tenants who have no legal right to possession violates Plaintiff’s fundamental right

to access the courts and that the Court must “strictly scrutinize” this infringement.




                                                  5
              B. The Moratorium Act “Directly and Substantially” Infringes Plaintiffs’ Right
                 to Access the Courts.

        Moving to the second step of Professor Chemerinsky’s analytical framework, the

question is when a restriction on a fundamental right is sufficiently severe as to trigger strict

scrutiny. In this step, the Supreme Court has suggested that “[t]he directness and substantiality

of the interference” are relevant factors to consider. Policies and Procedures, Section 10.1.1, at

860, citing Zablocki v. Redhail, 434 U.S. 374, 387 n.12 (1978), and Lyng v. Castillo, 477 U.S.

635, 638 (1986). But as Professor Chemerinsky notes, “there has been surprisingly little

discussion of what constitutes a direct and substantial interference with a right.” Policies and

Procedures, Section 10.1.1, at 860.

        In Zablocki, the Court stated that not every regulation relating to marriage requires strict

scrutiny, but rather “reasonable regulations that do not significantly interfere with decisions to

enter into the marital relationship may legitimately be imposed.” 434 U.S. at 386. However, the

restrictions at issue in that case did in fact require strict scrutiny. In Zablocki, a statute required

that any person with a non-custodial minor child for which he was required to pay child support

could not get married without first obtaining court permission, after showing that he was in

compliance with his support obligations and the children were not likely to become public

charges. Id. at 375. The Court held that because marriage and the right to privacy were

fundamental rights and the statute would absolutely prevent some people from ever being able to

marry and would coerce others into giving up their right to marry, strict scrutiny was required.

Id. at 387.

        By contrast, in Lyng, the Court held that the statutory classification of a “household” for

purposes of food stamp eligibility did not “directly and substantially interfere with family living



                                                   6
arrangements and thereby burden a fundamental right” and was likely to have no real effect at

all. 477 U.S. at 638. Because the statute did not interfere with a fundamental right, rational

basis scrutiny was all that was required.

                        i.   The Moratorium Act “Directly” Burdens Plaintiffs Fundamental
                             Right to Access the Courts.

       Here, the fundamental right at issue is Plaintiffs constitutional right under the First

Amendment to access the courts. It is beyond dispute that if the Moratorium Act directly and

substantially burdens this fundamental right, strict scrutiny is required. There does not appear to

be any serious dispute that the Moratorium Act “directly” infringes that fundamental right.

There is no doubt that Plaintiffs have been completely shut out from the entire court system in

any action to vindicate their property rights as a result of the Act’s provisions. To recapitulate,

the Act forces a total shutdown of the entire court system to one class of litigants and thereby

denies Plaintiffs any ability to regain possession of their property. The shutdown is

comprehensive.

       Plaintiffs may not file—and the Housing Courts are not permitted to receive—any

summary process filings whatsoever. The Act also operates as a total and comprehensive stay of

all court events in eviction cases. Plaintiff Matorin, who had served and filed a summary process

complaint well before the advent of the COVID pandemic arising out of non-payment that even

further predated the pandemic, and who had received a hearing date to determine his right to

possession, suddenly found that hearing indefinitely postponed—first to May, then to August,

now to October, and who knows from that point. Plaintiff Matorin has been deprived not only of

the right to obtain a hearing to determine possession but also has been denied use of the Housing

Court’s pre-trial mediation services by which the vast majority of summary process actions are




                                                  7
resolved. And the other Plaintiffs have been deprived of their right to serve Notices to Quit and

then to file summary process proceedings themselves.

                       ii.   The Moratorium Act “Substantially” Burdens Plaintiffs’
                             Fundamental Right to Access the Courts.

       As to whether the Moratorium Act “substantially” infringes on Plaintiffs’ fundamental

rights, the parties do disagree. The Commonwealth has argued that because the complete denial

of access to the courts is purportedly “temporary,” the impingement on Plaintiffs’ constitutional

right to access the courts is not “substantial.” This court in ACA Int'l v. Healey, No. CV 20-

10767-RGS, 2020 WL 2198366, at *9 (D. Mass. May 6, 2020), rejected this specific argument

that because “[a]ll state statutes of limitation have been tolled, … no creditor will find itself

without legal recourse for recovery of alleged debts” and that the effect of the moratorium on

debt collection lawsuits was “merely to delay a creditor’s day in court, while temporarily

protecting consumers from a method of debt collection that is uniquely threatening under the

circumstances of the pandemic.” There, of course, the delay was simply to the collection of

money owed. Here, it is regaining possession of property, a far more fundamental right.

       Plaintiffs argue that the Moratorium is hardly “temporary” in any meaningful sense,

because it is explicitly indefinite, can be extended endlessly until the Governor in his sole

discretion decides not to, and because it is tied to the Governor’s Declaration of Emergency,

which may not be rescinded for a substantial amount of time given that substantial federal

funding is tied to the existence of the state of emergency.3 Moreover, “temporary” or not, the



3
  See Gov. Baker Declares State of Emergency In Massachusetts as Coronavirus Cases Spike,
Boston Herald, March 10, 2020 found at https://www.wbur.org/news/2020/03/10/massachusetts-
state-of-emergency-coronavirus (accessed Sep. 3, 2020) (“Baker said the state of emergency
gives his administration more flexibility, from accessing federal funds, to canceling large
events.”)


                                                  8
deprivation of Plaintiffs’ fundamental constitutional right to access the courts has already not

only eviscerated Plaintiffs’ fundamental right to regain possession of their property, but has also

imposed on them economically devastating burdens that should properly be borne by society as a

whole, and for which there will never receive any remedy. Plaintiffs presumably someday will

regain possession of their property, but the Commonwealth’s insistence that in the meantime

tenants are “required” to continue paying rent (if they, in their own determination, believe they

can) and that Plaintiffs can incur additional legal costs to assert claims for money damages

against their judgment-proof tenants that will never lead to financial recovery, is simply illusory

gimmickry.

       Morrison v. Lipscomb, 877 F.2d 463 (6th Cir. 1989), demonstrates that even truly

temporary delays on the right to regain possession of rental property impose substantial burdens

on a landlord’s constitutional rights. In Morrison, the landlord obtained a judgment entitling him

to take possession of his property but the judge delayed the writ of restitution for 14 days. In the

meantime, the Chief Judge of the court “declared a moratorium on the issuance of writs of

restitution” for 18 days, from December 15, 1985 through January 2, 1987, for the holidays. Id.

at 464. The district court rejected the landlord’s claim that the moratorium violated his

constitutional rights, but the Court of Appeals reversed, holding that even the short delay at issue

substantially burdened the landlord’s rights:

               We believe that the defendants, as well as the district court,
               misunderstood both the nature of Morrison's right to judicial
               process for the recovery of his property and the potential
               seriousness of the burden the moratorium places on that right. The
               defendants seem to interpret the provision of a judicial process
               for the recovery of property a favor that the government
               grants its citizens, rather than a right to which they are
               entitled. In other words, the state has free rein to decide if and
               when it will allow citizens to obtain judicial orders to recover
               their property.



                                                 9
               This view is contrary to both the avowed principles and the spirit
               of the American polity. It is a prime tenet of our American political
               philosophy that government has a responsibility to protect the
               lives, liberties, and property of its citizens, and part of that
               responsibility includes the provision of courts where individual
               citizens can seek the vindication of their rights. Morrison has the
               right to go to court to recover his property; it is not a privilege
               that can be granted or denied him at the government's whim.
               It is this right to vindicate one’s rights in court that is the heart
               of the constitutional right to due process of law. … This
               principle is also expressed in the Supreme Court’s holding that the
               due process clause of the fourteenth amendment prevents states
               from “denying potential litigants use of established adjudicatory
               procedures, when such an action would be ‘the equivalent of
               denying them an opportunity to be heard upon their claimed
               right[s].’” Logan v. Zimmerman Brush Co., 455 U.S. 422, 429–30
               (1982), quoting Boddie v. Connecticut, 401 U.S. 371, 380 (1971).

               Thus, any state attempt to limit the right of individuals to go to
               court to have their rights vindicated is a matter of serious
               import. While no doubt a state can reasonably regulate the
               operation of the courts by, for example, limiting the hours in which
               a judge is available or even by closing the courts for a regular
               holiday or an extemporaneous one, such as the assassination of a
               President, it is doubtful that it could simply choose to close
               down its courts for a lengthy period of time, forestalling all
               attempts by citizens to enforce their legal rights. There is a
               plausible argument that this moratorium is not a reasonable
               regulation of the judicial system but is rather a deprivation of the
               putative litigant's right to due process. …

               We are also concerned by the fact that this moratorium, unlike a
               general closing of courts for the legislated holiday of Christmas,
               excluded only a particular class of cases from the courts, a
               class brought by an unpopular group in our society, landlords.
               If Morrison, who is a Black landlord, had been excluded from the
               courts because he is Black, there would be no doubt that his rights
               to equal protection and due process under the fourteenth
               amendment were violated. These rights are not relinquished
               because he is a landlord.

877 F.2d at 467–68 (emphasis added). Cf. Green v. Biddle, 21 U.S. 1, 75-76 (1823) (“[n]othing,

in short, can be more clear, upon principles of law and reason, than that a law which denies to the

owner of land a remedy to recover the possession of it …; or to recover the profits received from



                                                10
it by the occupant; or which clogs his recovery of such possession and profits, by conditions and

restrictions tending to diminish the value and amount of the thing recovered, impairs his right to,

and interest in, the property. If there be no remedy to recover the possession, the law necessarily

presumes a want of right to it.”).

       In Morrison, the landlord’s right to regain possession was delayed for a mere 18 days.

Here, of course, Plaintiffs have been subjected to at least a six month delay simply to get through

the court’s doors, with no end in sight other than the possible but unlikely lifting of the

moratorium in mid-October, at which point the delay will be more than seven months, and likely

significantly longer than that. Plaintiff Matorin had a hearing scheduled for May 6 before the

moratorium went into effect and froze him out. Absent the moratorium, he likely would have

regained possession by mid-May. Instead, he continues to bear the burden and costs of

providing free housing to his tenant for the foreseeable future. Plaintiffs Baptiste and Daponte

have been completely blocked from getting through the courthouse doors and will remain

blocked for the foreseeable future. The Moratorium Act is unquestionably imposing a

“substantial” burden on Plaintiffs fundamental constitutional right to access the courts.

       Cases cited by the Commonwealth and referred to by the Court with respect to

“temporary” burdens are not on point. In Los Angeles Cty. Bar Ass'n v. Eu, 979 F.2d 697, 706

(9th Cir. 1992), the court drew a sharp distinction between the right of access to the courts,

which it described as “the right to pass through the courthouse doors and present one’s claim for

judicial determination,” and the right asserted by the plaintiffs there to a judicial determination

within a specific period of time. Id. at 706. The court specifically distinguished several cases

that in fact involved the literal right to get into the courthouse. Id., citing Boddie v.

Connecticut, 401 U.S. 371, 382 (1971) (“the Due Process Clause of the Fourteenth Amendment




                                                 11
requires that these appellants be afforded an opportunity to go into court to obtain a divorce”)

(emphasis added); Wolff v. McDonnell, 418 U.S. 539, 579 (1974) (“The right of access to the

courts ... assures that no person will be denied the opportunity to present to the judiciary

allegations concerning violations of fundamental constitutional rights.”) (emphasis added).

Similarly, in Ad Hoc Comm. on Judicial Admin. v. Com. of Mass., 488 F.2d 1241 (1st Cir. 1973),

the plaintiffs had full access to the courts, they simply complained that it took too long to litigate

a case. The court held that delay per se was not unconstitutional, that there was no way to

determine what delay would be “too long” because of the many factors that play into litigation

delays, and there was no way to “fix” the delays by requiring additional resources that might in

turn just invite additional litigation that would in turn cause more delays. Id. at 1244-45. The

plaintiffs were, in fact, able to access the courts without delay, and the delays in obtaining a

judicial determination did not substantially burden that access because they were the result of

many factors and could not be addressed.

         Here, in sharp contrast, the doors of the courts have been entirely closed to Plaintiffs

solely because of the class of litigants to which they belong. The delays are imposed not by

individual factors of Plaintiffs cases or by an overburdened court system, but by the Moratorium

Act itself. Absent the Moratorium Act, Plaintiffs would be free to exercise their fundamental

constitutional right to access the courts and would proceed with their summary process actions

according to the Housing Courts’ normal, albeit now modified, procedures.

       As the Morrison court held, a landlord’s right to regain possession of his property is a

fundamental right that cannot be withheld even for a short period of time, let alone for many

months with no foreseeable end. By blocking Plaintiffs from even accessing the courthouse to

vindicate their fundamental property rights, the Moratorium Act certainly “substantially”




                                                  12
burdens Plaintiffs fundamental constitutional right to access the courts. Therefore, there is no

doubt that under the second step of Professor Chemerinsky’s analytical framework, the

Moratorium Act infringes Plaintiffs’ fundamental right to access the courts.

          C. The Government’s Action Had (Past Tense) an Important Purpose.

       This aspect of the framework focuses on the nature of the government purpose that

purports to justify the infringement of the fundamental right to access the courts. As discussed

above, where, as here, a fundamental right is involved, strict scrutiny is required. Thus, under

strict scrutiny, the “sufficient purpose” test is satisfied only where there is a “compelling

government purpose.”

       As Plaintiffs have stated throughout this proceeding, they do not challenge the

government’s purpose when it enacted the moratorium: it was a reaction to the uncertainty

created by the COVID-19 pandemic. At the time the Moratorium Act was enacted, little was

known about the nature of COVID-19 or the spread of the virus, and the purpose of the statute

was simply to “establish forthwith a moratorium on evictions and foreclosures during the

governor’s COVID-19 emergency declaration.” Ch. 65 of the Acts of 2020, Preamble.

Governor Baker’s Emergency Declaration in turn noted that as of that time, there were more than

600 cases of COVID-19 in the United States, 25 of which had resulted in death, and that there

were 91 presumed positive cases in the Commonwealth. Declaration of a State of Emergency to

Respond to COVID-19, dated March 10, 2020. Given the transmissibility of the virus, the

Legislature’s purpose in establishing the moratorium at that moment was at least an important

government interest if not precisely compelling given the relatively few cases at the time and the

tenuous linkage between the need for a moratorium and the relatively low levels of disease; the

moratorium could be justified as an effort to hold the status quo pending further developments.




                                                 13
       Plaintiffs do of course challenge the idea that the government’s purpose “justified” the

Moratorium. However, this aspect is best considered in conjunction with the next step in the

analytical framework, whether the government has proved that its action is “necessary” to

achieve a compelling purpose.

          D. The Moratorium Is Not “Necessary” to Achieve the Government’s Purpose.

       Under the strict scrutiny standard applicable to the infringement of Plaintiffs’ right to

access the courts, the government must demonstrate that its actions were “necessary” to achieve

the government’s compelling purpose. The government must prove that “it could not attain the

goal through any means less restrictive of the right.” Policies and Procedures, Section 10.1.1 at

861. Put differently, the government must “prove that no other alternative, less intrusive of the

right, can work.” Id. at 862.

        Plaintiffs have argued at length both in their briefing and at oral arguments that there is

a poor “fit” between the Moratorium Act’s total shutdown of Plaintiffs’ access to the courts and

the governmental interest in reducing the spread of COVID-19. We will not repeat those

arguments here. See Plaintiffs’ Reply In Support of Plaintiff’s Motion for Preliminary Injunction

at 2-10 (Dkt. 57). To briefly summarize, however, not only is it not “necessary” to bar Plaintiffs

from filing a summary process action in Housing Court in order to prevent the spread of COVID,

there is no link at all between them. Nor is preventing the parties from taking advantage of the

Housing Court’s mediation services—in socially distant ways established by the Housing

Courts—“necessary” to prevent the spread of COVID-19. Nor is preventing the Housing Court

from holding virtual hearings in summary process cases “necessary” in order to prevent the

spread—again, using the Housing Court’s socially distant procedures, just as other courts have

begun normal, albeit modified, operations to keep people safe. There is no reason to think, for

example, that Housing Court proceedings are any more likely to lead to the spread of COVID-19


                                                14
than proceedings in Superior Court or in this Court. All of the courts are using socially distant

procedures including remote hearings and expanded cleaning services to protect the public and

court personnel. Therefore, there is no link at all between the Moratorium Act’s complete shut-

down of all access to the Housing Court and the spread of COVID; the government certainly

cannot show that it was “necessary” to take that action or that there were no less restrictive

means available to achieve its goal.

       Indeed, that the Moratorium Act’s complete shutdown of access to the Housing Courts is

not “necessary” to achieve the government’s purpose is conclusively shown by the CDC Order.

Temporary Halt in Residential Evictions to Prevent the Further Spread of COVID-19, Dept. of

Health & Human Services, September 1, 2020. The CDC, charged as it is with protecting

national health and drawing upon its unsurpassed experience with infectious disease and the

resources it brings to bear, has just imposed a moratorium that is far less restrictive than the

Moratorium. While the Moratorium prevents even the initial filing of a summary process in

court as well as all hearings, mediations, etc., the CDC Order focuses only on the final step of a

summary process proceeding, the actual removal of the tenant.4 Moreover, the CDC Order only

applies to non-payment evictions—other evictions may proceed—and non-payment evictions are

only barred if the tenant makes less than $99,000 per year (individual), has made a good faith

effort to obtain all government assistance, and has been making as much of the regular monthly

rent payment as possible, all of which must be certified under penalty of perjury. Thus, although


4
  That this is true is evident on the face of the CDC Order, but also from the fact that it imposes a
uniform national standard in the face of highly variable state eviction procedures. So, for
example, while Massachusetts has a very tenant-friendly process that may in some cases
ultimately lead to a physical move-out order, other states allow self-help. The CDC Order
focuses on actions to physically “remove or cause the removal of a covered person” because
removal is the common endpoint—either after the long Massachusetts process or the immediate
self-help remedy available elsewhere.


                                                 15
the CDC Order expressly permits states to enact more rigid restrictions, the CDC itself does not

believe any of those additional restrictions are “necessary” to achieve the purpose of preventing

the spread of COVID-19 through evictions.

       In short, whatever deference a court may have given to the Legislature when it enacted

the Moratorium in April 2020, circumstances have changed. The course of the pandemic in

Massachusetts has plummeted to much lower levels, stores and businesses have re-opened, and

the Governor himself has been urging schools to re-open and business to resume operations

using socially distant procedures and masks. If society as a whole can re-open without risking

massive spread of COVID-19 then there is no reason to think that it is “necessary” to maintain

the complete shutdown of Plaintiffs’ fundamental right to access the courts. The CDC Order on

its face compels the conclusion that the Moratorium Act is not “necessary” to achieve any

legitimate public purpose anymore. Accordingly, under strict scrutiny, the Moratorium Act must

be struck down as improperly violating Plaintiffs fundamental right to access the courts.

          E. The Cases Cited By the Court Do Not Suggest that the Court Should Apply
             “Rational Basis” Scrutiny Rather than “Strict Scrutiny.”

       As Professor Chemerinsky makes clear, any “direct and substantial” infringement of a

fundamental right must be strictly scrutinized. Neither Professor Chemerinsky nor the cases

cited by the Court and the Commonwealth suggest otherwise.5 Specifically, they do not suggest

that the Court should look to the nature of the claims that Plaintiffs wish to assert in court and

then apply strict scrutiny only to constitutionally fundamental claims while applying rational

basis review to non-fundamental claims. Such an approach would be directly contrary to


5
 Christopher v. Harbury, 536 U.S. 403, 415 n. 12 (2002), Borough of Duryea, Pa. v. Guarnieri,
564 U.S. 379, 394 (2011), NAACP v. Button, 371 U.S. 415, 437-38 (1963), Sosna v. Iowa, 419
U.S. 393, 406, 410 (1975); Ad Hoc Comm. on Judicial Admin. v. Massachusetts, 488 F.2d 1241,
1243-44 (1st Cir. 1973).


                                                 16
Professor Chemerinsky’s clear teaching that the right to access the courts is itself a fundamental

right, the direct and substantial infringement of which must be subjected to strict scrutiny.

        Rather, these cases “all have involved challenges to particular impediments” to the

fundamental right to access to the courts, and the Supreme Court has considered those

impediments in three major areas: right to appeal, challenges to filing fees, and prisoners’ rights

of access. Principles and Policies, Section 10.9 at 983. The Court has analyzed them under

various constitutional theories, but as noted above, Professor Chemerinsky makes clear that the

particular constitutional theory is irrelevant to the standard of review: if there is a direct and

substantial burden on the fundamental constitutional right of access to the courts, it must be

reviewed using “strict scrutiny.” See supra, at 3-4; Policies and Procedures, Section 10.1.1 at

857.

                                          CONCLUSION

        For the foregoing reasons, as well as those set forth in Plaintiffs’ prior briefing in this

case and Plaintiffs’ oral arguments, the Court should deny the Commonwealth’s still-pending

Motion to Dismiss Counts II, III, and V of the Amended Complaint. The Court should further

grant Plaintiffs’ Motion for Preliminary Injunction on all Counts of the Amended Complaint and

enter an order preliminarily enjoining the operation of Chapter 65 of the Acts of 2020, the

Massachusetts Eviction Moratorium Act.




                                                  17
                                                      Respectfully submitted,

                                                      MARIE BAPTISTE,
                                                      MITCHELL MATORIN, and
                                                      JOHN DAPONTE

                                                      By their attorneys:

                                                      /s/ Richard D. Vetstein
                                                      Richard D. Vetstein
                                                      Vetstein Law Group, P.C.
                                                      945 Concord St
                                                      Framingham, MA 01702
                                                      Phone: (508) 620-5352
                                                      Fax: (888) 448-1344
                                                      Email: rvetstein@vetsteinlawgroup.com

                                                      /s/ Jordana R. Greenman
                                                      Jordana R. Greenman, Esq. (BBO# 667842)
                                                      134 Main Street
                                                      Watertown, MA 02472
                                                      Tel: (617) 379-6669
                                                      Fax: (617) 379-6669
                                                      Email: jordana@jrglegal.com



Dated: September 3, 2020

                                      Certificate of Service

        I hereby certify that this document(s) filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on September 3,

2020.


                                      /s/ Richard D. Vetstein




                                                 18
